DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a suspension control apparatus, comprising: a vehicle behavior detection unit; a damping force adjustable shock absorber; and a controller configured to execute control so that a damping force of the damping force adjustable shock absorber is adjusted based on a detection result obtained by the vehicle behavior detection unit, wherein the damping force adjustable shock absorber includes: a cylinder, a piston, and  a piston rod which is coupled to the piston; and an electrode which is provided in a portion at which a flow of the functional fluid is generated by the slide of the piston in the cylinder, and is configured to apply the electric field or the magnetic field to the functional fluid, and wherein the controller includes: a target voltage value setting unit configured to obtain a target voltage value to be applied to the electrode based on the detection result obtained by the vehicle behavior detection unit; a temperature estimation unit configured to detect or estimate temperature of the functional fluid; and a target voltage value correction unit configured to change the target voltage value so that a piston speed is adjusted based on a value obtained by the temperature estimation 
Regarding independent claim 3, the prior art either alone or in combination fails to disclose, teach or  suggest a suspension control apparatus, comprising: a vehicle behavior detection unit; a damping force adjustable shock absorber, and a controller configured to execute control so that a damping force of the damping force adjustable shock absorber is adjusted based on a detection result obtained by the vehicle behavior detection unit, wherein the shock absorber includes: a cylinder; a piston which is inserted into the cylinder; a piston rod which is coupled to the piston, and extends to an outside of the cylinder; wherein the controller includes: a target voltage value setting unit configured to obtain a target voltage value; a temperature estimation unit configured to detect or estimate temperature of the functional fluid; a target voltage value correction unit configured to change the target voltage
value so that a piston speed is adjusted based on a value obtained by the temperature 
estimation unit, and wherein, when the temperature of the functional fluid is higher than a predetermined value, the target voltage value is corrected to be increased so that the piston speed is decreased.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                         March 5, 2022